ORDER

PER CURIAM.
Defendant appeals after his conviction following a bench trial for assault of a law enforcement officer in the second degree, § 665.082.1(2), RSMo 1994, and possession of a controlled substance, § 195.202, RSMo 1994. The court sentenced him as a prior offender to consecutive prison terms of twelve years for assault and three years for possession. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).